DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.
Accordingly, claims 1-4, 6-12, and 14-22 are pending in this application. Claims 21 and 22 are new; claims 5 and 13 are cancelled; claims 1, 6, 8, 9, 14, 16, 17, and 18 are currently amended; claims 7, 15, and 19 are as previously presented; claims 2-4, 10-12, and 20 are original.
Claim Warning
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Claim 22 recites the same step as claim 21 while also depending from claim 1, except for erroneously referring to a computer apparatus. See MPEP § 608.01(m). Applicant may have intended claim 22 to depend from claim 9.
Claim Objections
Claim 22 is objected to because of the following informalities:  
As to claim 22, there is no antecedent basis for “The computer apparatus of claim 1”. Applicant may have intended the claim to depend from claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to and abstract idea without significantly more. 

As to claim 1, the claim recites: 
obtaining a value;
determining a count associated with the value from a count-min sketch data structure;
determining that the count exceeds a threshold count;
in response to determining that the count exceeds the threshold count:
applying a probability function to determine whether to increase the count; and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure.  
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally read a count-min sketch data structure (The claim does not limit the complexity or size of the count-min sketch data structure. As such, a person can reasonably look up the columns and lines corresponding to the value in the table and read the count.), mentally compare the count to a threshold and determine that it is greater or not; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then determine some generic probability (the claim places no restrictions on the probability function) to decide whether to increase and then mentally increase the count by addition, and increase the count based thereon.
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no recited elements beyond the abstract idea.

As to claim 9, the claim recites:
obtain a value;
determine a count associated with the value from a count-min sketch data structure;
determine that the count exceeds a threshold count;
in response to determining that the count exceeds  the threshold count:
apply a probability function to determine whether to increase the count; and
in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure.  
These steps are directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. E.g. a person can read a value to obtain it; mentally read a count-min sketch data structure (The claim does not limit the complexity or size of the count-min sketch data structure. As such, a person can reasonably look up the columns and lines corresponding to the value in the table and read the count.), mentally compare the count to a threshold and determine that it is greater or not; mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then determine some generic probability (the claim places no restrictions on the probability function) to decide whether to increase and then mentally increase the count by addition, and increase the count based thereon.
This judicial exception is not integrated into a practical application because the additional elements of “a storage system; a processing system, comprising processing circuitry, operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the processing system to:” merely recite generic computer components performing their routine functions and is not sufficient to integrate in a practical application under prong two (MPEP §2106.05(f)).

As to claims 2 and 10, the claims merely recite the type of data used to implement the abstract idea of claims 1 and 9, and thus merely further describe the abstract idea without significantly more.

As to claims 3 and 11, the claims recite receiving a data packet comprising the value; and
wherein obtaining the value comprises extracting the value from the data packet.
The claims merely further describe the abstract idea of claims 1 and 9 above. Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow, and a user extracting information mentally by reading or hearing the information for mental processing as discussed with respect to claims 1 and 9. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application. Furthermore, and not required for the rejection, it is noted that the data packet is not necessarily received over a computer network as there is no limitation placed on what the data packet is or how it is received. Even if it were improperly interpreted as being over a network, this would be mere data gathering using established well-understood, routine, and conventional methods of receiving or transmitting data over a network (MPEP §2106.05(d)(II(i))).

As to claims 4 and 12, the claims merely recite the type of data used to implement the abstract idea of claims 3 and 11, and thus merely further describe the abstract idea without significantly more.

As to claims 6 and 14, the claims recite obtaining a query for the count associated with the value;
determining an approximated count using the count and an approximated count function; and
using the approximated count as the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, mentally approximate a count, and respond with a mentally determined answer to the query using the mentally determined approximation, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 7 and 15, the claims recite determining the threshold count based on previous counts associated with one or more values.  The cited limitations merely further describe mental processes of the abstract ideas of claims 1 and 9 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claims 1 and 9 to integrate the abstract idea into a practical application.

As to claims 8 and 16, the claims recite obtaining a second value;
obtaining a second value;
determining a second count associated with the second value from the count-min sketch data structure;
determining that the second count does not exceed the threshold count;
in response to determining that the second count does not exceed the threshold count, increasing the second count in the count-min sketch data structure. 
The claims recite a second iteration of the abstract idea of claims 1 and 9, but with a second count and instead, determining that the second count does not exceed the threshold and in response increasing the second count. Like with claim 1 and 9, obtaining, determining, and increasing counts in a count-min sketch data structure can reasonably be performed mentally and/or on pen and paper. As such, the claims are merely further describe the abstract ideas of claims 1 and 9 for the same rationale.

As to claim 17, the claim is directed to an abstract idea of mental processes as each step is recited at a high level of generality so as to be readily performed in the mind or on pen and paper. Specifically the claim recites receiving a packet (Receiving a data packet is described at a high level of generality so as to be read on merely receiving some form of data, e.g. on paper, verbally, or merely visually somehow);
identifying a source internet protocol (IP) address in the packet (a user extracting information mentally by reading or hearing the information for mental processing. The claim only requires this to be done for a single packet, and thus can reasonably be performed by human reading.);
determining a count associated with the source IP address from a count-min sketch data structure (The claim does not limit the complexity or size of the count-min sketch data structure. As such, a person can reasonably look up the columns and lines corresponding to the address value in the table and read the count.)
determining  that the count exceeds a threshold count (mentally compare a count to a threshold);
in response to determining that the count exceeds the threshold (mentally determine which actions to take upon the mental comparison of the threshold such that if it’s greater then mentally add a count):
applying a probability function to determine whether to increase the count (if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary); and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure (if it’s less then mentally determine some generic probability to decide whether to increase and then mentally increase the count by addition if necessary);
obtaining a query for the count (A human can readily read or hear a query to obtain it, or simply mentally generate a query); and
responding to the query based on the count in the count-min sketch data structure (respond with a mentally determined answer to the query, e.g. verbally or on paper, or to themselves.).
This judicial exception is not integrated into a practical application because there are no additional elements recited beyond the abstract idea. The claim recites that the method is a method of operating a computer. However, this is in the preamble and merely attempts to apply the abstract in a computer environment, and as such does not integrate the abstract idea into a practical application.

As to claim 18, the claim recites responding to the query based the count-min sketch data structure comprises: determining an approximated count using the count and an approximated count function; and using the approximated count to respond to the query.  
The cited limitations merely further describe mental processes of the abstract ideas of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily mentally approximate a count, and respond with a mentally determined answer to the query using the mentally determined approximation, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claim 19, the claim recites determining the threshold count based on previous counts associated with one or more source IP addresses.  The cited limitation merely further describes mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily determine a threshold based on previous counts known or presented to the user. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claim 20, the claim recites wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count; and 
using the count to respond to the query.
The cited limitations merely further describe mental processes of the abstract idea of claim 17 as the limitations are recited at a high level of generality as to be performed in the human mind. A human can readily read or hear a query to obtain it, mentally determine that the count does not exceed a threshold, and respond with a mentally determined answer to the query, e.g. verbally or on paper. As such, there are no further elements beyond the abstract idea of claim 17 to integrate the abstract idea into a practical application.

As to claims 21 and 22, the claims recite “wherein determining a count associated with the value from a count-min sketch data structure comprises using a hash function.” 
These steps are also directed to mental processes, and even if determine not, still do not integrate the abstract idea into statutory subject matter. First, the claims do not require any level of complexity of the hash function or how they’re used. As such, a very simple hash can be mentally produced and/or done with pen and paper to be used to look up the potentially very simple count-min sketch table structure that is broadly claimed. Thus, the claim merely further describes the abstract idea of claim 1. 
Additionally, even if the claim were improperly interpreted to require a hash function beyond the ability of a person to mentally or via pen and paper compute, one has to look at the claim as a whole as to how the hash function is being used to obtain a count. In this case “determining a count associated with the value from a count-min sketch data structure comprises using a hash function” is insignificant extra solution activity of mere data gathering used to look up data in a table, i.e. the min-count data structure. Applicant has not invented the count-min sketch data structure. It is well-known, routine, and conventional to use hash functions to hash input data to obtain count data from a count-min sketch data structure. This is simply how the count-min data structure is designed (See as evidence, [0013] of Applicant’s specification; NPL Cite Nos. ‘U’ and ‘V’ provided in the PTO-892 on 01/21/2022; Singh (‘Count-Min Sketch for Beginners’. 10 December 2019. [retrieved on 2022-10-21]. Retrieved from the Internet: <URL: https://medium.com/@nehasingh18.9/count-min-sketch-for-beginners-f1e441bbe7a4>); Previously cited references US-20120110668-A1, US-20170250953-A1, US-20190114319-A1), All of which recite the basics of how a count-min data structure is used to maintain counts which are identified by hash functions.). As such, the claimed features of claims 21 and 22 do not recite significantly more than the abstract idea or incorporate the abstract idea into statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (previously presented)(US 2018/0239792 A1), hereinafter Ting, in view of Jain et al. (previously presented)(US 2017/0250953 A1), hereinafter Jain, and further in view of Pitel et al. (previously cited)("Count-Min-Log sketch: Approximately counting with approximate counters", 2015 [retrieved on 11 November 2022], Retrieved from the Internet: <URL: https://arxiv.org/abs/1502.04885>).

As to claim 1, Ting discloses a method comprising:
obtaining a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
determining a count associated with the value from a  sketch data structure (Fig. 7; [0074]; [0096]; [0100], The key value is matched to those stored already in bins of a sketch to determine an associated count, c, already in place for a bin determined to be associated with the value.)
determining that the count exceeds a threshold count (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count, c, already in place for a bin determined to be associated with the value. When a new bin is needed, a determination is made if the count, now ‘associated’ with the value, exceeds a threshold of 0, i.e. it is empty or not.);
in response to determining that the count exceeds the threshold count (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count. If the bin is not empty, i.e. the count is greater than 0, then a probability function is used and the count is updated in response.):
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined whether to be increased along with changing the label or whether increase the count without changing the label based on the probability function c/(1+c), where c is the count. The claim does not prohibit probability functions where the count is never determined to be updated.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).
Additionally, while the prior art discloses or renders obvious “applying a probability function to determine whether to increase the count; and in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure.” Pitel also discloses updating a count of a count-min sketch structure by applying a probability function to determine whether to increase the count (Pg. 3, Algorithm 1, An update procedure for a min-count sketch only increments the count based on a probability b--c as returned from the function INCREASEDECISION(c).); and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure (Pg. 3, Algorithm 1, Lines 6-9, if the probability function from INCREASEDECISION(c) returns true, then a count for the value in a sketch is incremented.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting, as previously modified with Jain, such that the update procedure to increment the counts in the min-count sketch of Ting also determines whether or not to update the count, independent of the label, based on a probability function like in Pitel. Said artisan would have been motivated to do so to improve the average relative error of Count-Min Sketch (CMS) at constant memory footprint and improve accuracy of low count data from the source of Ting (Pitel, Pg. 2, §2, Pg. 4, Lines 1-5).

As to claim 9, Ting discloses a computing apparatus comprising:
a storage system (Fig. 3);
a processing system, comprising processing circuitry ([0018]), operatively coupled to the storage system (Fig. 3; [0031]); and
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to ([0031]):
obtain a value (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
determine a count associated with the value from a  sketch data structure (Fig. 7; [0074]; [0096]; [0100], The key value is matched to those stored already in bins of a sketch to determine an associated count, c, already in place for a bin determined to be associated with the value.);
determine that the count exceeds a threshold count (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count, c, already in place for a bin determined to be associated with the value. When a new bin is needed, a determination is made if the count, now ‘associated’ with the value, exceeds a threshold of 0, i.e. it is empty or not.);
in response to determining that the count exceeds  the threshold count (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count. If the bin is not empty, i.e. the count is greater than 0, then a probability function is used and the count is updated in response.):
apply a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined whether to be increased along with changing the label or whether increase the count without changing the label based on the probability function c/(1+c), where c is the count. The claim does not prohibit probability functions where the count is never determined to be updated.); and
in response to the probability function indicating an increase to the count, increase the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.).
Ting does not disclose that the sketch data structure is a count-min sketch data structure.
However, Jain discloses using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).
Additionally, while the prior art discloses or renders obvious “apply a probability function to determine whether to increase the count; and in response to the probability function indicating an increase to the count, increase the count in the count-min sketch data structure.” Pitel also discloses updating a count of a count-min sketch structure by applying a probability function to determine whether to increase the count (Pg. 3, Algorithm 1, An update procedure for a min-count sketch only increments the count based on a probability b--c as returned from the function INCREASEDECISION(c).); and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure (Pg. 3, Algorithm 1, Lines 6-9, if the probability function from INCREASEDECISION(c) returns true, then a count for the value in a sketch is incremented.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting, as previously modified with Jain, such that the update procedure to increment the counts in the min-count sketch of Ting also determines whether or not to update the count, independent of the label, based on a probability function like in Pitel. Said artisan would have been motivated to do so to improve the average relative error of Count-Min Sketch (CMS) at constant memory footprint and improve accuracy of low count data from the source of Ting (Pitel, Pg. 2, §2, Pg. 4, Lines 1-5).

As to claims 2 and 10, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain and Pitel, discloses wherein the value comprises a numerical value or a string of characters (Ting, [0093]; Jain, [0042], e.g. an IP address).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 
In addition, even though the prior art discloses or renders obvious “wherein the value comprises a numerical value or a string of characters”, this feature is directed to non-functional descriptive material and does not carry patentable weight. The claimed type of value is not used to perform any specific function differently than any other type of value, and as such does not affect the functionality claimed. See MPEP §2111.05.

As to claims 3 and 11, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain and Pitel, discloses receiving a data packet comprising the value (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.); and
wherein obtaining the value comprises extracting the value from the data packet (Ting, [0015]; [0091]; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).  
The reasons and motivations for combining the teachings of Ting, Jain, and Pitel, are the same as previously set forth with respect to claims 1 and 9 above. 

As to claims 4 and 12, the claims are rejected for the same reasons as claims 3 and 11 above. In addition, Ting, as previously modified with Jain and Pitel, discloses wherein the value comprises an internet protocol (IP) address (Ting, [0015]; [0091]-[0093], Source data such as an IP address can be selected as a designated key field; Jain, [0042]; [0060], Data packets are received and IP addresses extracted as keys.).
The reasons and motivations for combining the teachings of Ting, Jain, and Pitel are the same as previously set forth with respect to claims 3 and 11 above.

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain and Pitel, discloses obtaining a query for the count associated with the value (Ting, [0123]; Jain, [0030]; [0058], E.g. a query for total number of data satisfying a condition such as total clicks, i.e. counts. As previously modified with Jain, data includes IP addresses and thus renders obvious querying counts for such data also.);
determining an approximated count using the count and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
using the approximated count to respond to the query (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).
The reasons and motivations for combining the teachings of Ting, Jain, and Pitel are the same as previously set forth with respect to claims 1 and 9 above. 

As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain and Pitel, discloses determining the threshold count based on previous counts associated with one or more values (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claims 8 and 16, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Ting, as previously modified with Jain and Pitel, discloses obtaining a second value (Ting, Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream. A plurality of keys are obtained and maintained, thus including at least a second value.);
determining a second count associated with the second value from the count-min sketch data structure (Ting, Fig. 7; [0074]; [0096]; [0100], The key value is matched to those stored already in bins of a sketch to determine an associated count, c, already in place for a bin determined to be associated with the value.);
determining that the second count does not exceed the threshold count (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0 or not. If not, e.g. in the case of an empty bin, the count is updated. As previously combined with Jain, the sketch is a count-min sketch.);
in response to determining that the second count does not exceed the threshold count, increasing the second count in the count-min sketch data structure (Ting, Fig. 7; [0096]; [0100], The key value is matched to those stored already to determine an associated count. If the does not is greater than the threshold of 0, then the empty bin now associated with the second value is selected and the counter increased by 1);
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claims 1 and 9 above. 

As to claim 17, Ting discloses a method of operating a computer comprising:
receiving a  stream (Fig. 7; [0059]; [0093], A key value is obtained from a source, such as a stream.);
identifying a source internet protocol (IP) address in the stream ([0091]-[0093], Source data such as an IP address can be selected as a designated key field and identified);
determining a count associated with the source IP address from a  sketch data structure (Fig. 7; [0074]; [0096]; [0100], The key value is matched to those stored already in bins of a sketch to determine an associated count, c, already in place for a bin determined to be associated with the value.);
determining that the count exceeds a threshold count (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count, c, already in place for a bin determined to be associated with the value. When a new bin is needed, a determination is made if the count, now ‘associated’ with the value, exceeds a threshold of 0, i.e. it is empty or not.);
in response to determining that the count exceeds the threshold (Fig. 7; [0096]; [0097]; [0100], The key value is matched to those stored already to determine an associated count. If the bin is not empty, i.e. the count is greater than 0, then a probability function is used and the count is updated in response.):
applying a probability function to determine whether to increase the count (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined whether to be increased along with changing the label or whether increase the count without changing the label based on the probability function c/(1+c), where c is the count. The claim does not prohibit probability functions where the count is never determined to be updated.); and
in response to the probability function indicating an increase to the count, increasing the count in the  sketch data structure (Fig. 7; [0097]; [0100], If the count is greater than 0, then the count is determined to be increased based on the probability function c/(1+c), where c is the count.);
obtaining a query for the count ([0123], A query for counts associated with items, i.e. corresponding to the value, can be received from a user, or can be a query to obtain the count from an identified bin [0096]; [0097].); and
responding to the query based on the count-min sketch data structure ([0123]; [0124], When responding to a user query; [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).  
Ting does not specifically disclose receiving a packet; identifying a source internet protocol (IP) address in the packet; and that the sketch data structure is a count-min sketch data structure.
However, Jain discloses receiving a packet ([0042]);
identifying a source internet protocol (IP) address in the packet ([0042]; [0043]);
and using a count-min sketch data structure to monitor IP flows by counting IP addresses in packets as maintained keys ([0042]; [0060]; [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting with the teachings of Jain by modifying Ting such that the sketch used and updated by Ting to monitor IP flow and corresponding IP addresses (Ting, [0015]; [0057]) is a count-min sketch tracking IP addresses as key fields like in Jain (Jain, [0042]; [0060]; [0061]; Ting, [0123]) and to extract IP addresses as the key values from a stream of packets of Jain as the stream of data which can represent IP flow in Ting. The motivation for doing so would have been to enable the sketch of Ting to store keys and respective counts in a compact but “lossy” data structure with error bounded by probabilistic guarantees to better enable tracking unique IP addresses in packets (Jain, [0060]) of IP flows of Ting (Ting, [0015]; [0091]).
Additionally, while the prior art discloses or renders obvious “applying a probability function to determine whether to increase the count; and in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure.” Pitel also discloses updating a count of a count-min sketch structure by applying a probability function to determine whether to increase the count (Pg. 3, Algorithm 1, An update procedure for a min-count sketch only increments the count based on a probability b--c as returned from the function INCREASEDECISION(c).); and
in response to the probability function indicating an increase to the count, increasing the count in the count-min sketch data structure (Pg. 3, Algorithm 1, Lines 6-9, if the probability function from INCREASEDECISION(c) returns true, then a count for the value in a sketch is incremented.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ting, as previously modified with Jain, such that the update procedure to increment the counts in the min-count sketch of Ting also determines whether or not to update the count, independent of the label, based on a probability function like in Pitel. Said artisan would have been motivated to do so to improve the average relative error of Count-Min Sketch (CMS) at constant memory footprint and improve accuracy of low count data from the source of Ting (Pitel, Pg. 2, §2, Pg. 4, Lines 1-5).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain and Pitel, discloses wherein responding to the query based on the count-min sketch data structure comprises:
determining an approximated count using the count and an approximated count function (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.); and
using the approximated count to respond to the query (Ting, [0124], A probabilistic estimate of counts, i.e. an approximated count, is determined and returned to the user to respond to the query.).

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain and Pitel, discloses determining the threshold count based on previous counts associated with one or more source IP addresses (Ting, [0097], A threshold value is determined based on an identified counter for a non-empty bin as the smallest count which is a number based on previous counts with the current key of the bin. This smallest count is used as a threshold to compare to a random number to determine which case to execute when updating the count.).  

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Ting, as previously modified with Jain and Pitel, discloses wherein responding to the query based on the count in the count-min sketch data structure comprises:
determining that the count in the count-min sketch data structure does not exceed the threshold count (Ting, Fig. 7; [0094]; [0100], The key value is matched to those stored already to determine an associated count. A determination is made if the count exceeds a threshold of 0.); and 
using the count to respond to the query (Ting, [0096], [0097] The found count is returned to the system to determine how to proceed and to update the count when as a query for an identified bin.).

As to claims 21 and 22, the claims are rejected for the same reasons as claim 1 above. In addition, Ting, as previously modified with Jain and Pitel, discloses wherein determining a count associated with the value from a count-min sketch data structure comprises using a hash function (Ting, [0090]; Jain, [0061], An obtained value from a source is hashed to determine a corresponding count in the sketch.).
The reasons and motivations for combining the teachings of Ting and Jain are the same as previously set forth with respect to claim 1 above. 


Response to Arguments
Applicant's arguments filed 03 October 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:
(a)	At page 9, with respect to the rejections of claims 1, 9, and 17 under 35 USC §101, Applicant argues that the claims require determining a count from a complicated data structure and cannot be readily carried out in the mind or on pen and paper. Applicant refers to [0013] of Applicant’s specification for a description of a count-min sketch data structure and argues that “one must process the count min-sketch data structure through multiple hash functions in order to find out what the count is, and only then can it be compared to the threshold count.” Applicant further argues that “the hash functions must be again processed in order to update the counts.”
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. The claim places no limitations on the level of complexity of the min-count sketch structure being used. The claim also does not state how the count is determined, let alone that the determination requires any hashing. The scope of the claim allows for a person to be provided with data, e.g. a generated result of a hash from the value generated outside the scope of the claim, and use the generated result to look up corresponding rows and columns of the count-min sketch to read the count therein. As demonstrated in Singh, a person provided a reasonably sized min-count sketch data structure when provided with such information. Said person can then easily change the value in the sketch in front of them based on comparing the read count to a simple threshold. Applicant is reading features into the claims that are simply not there nor required by the claim language or Applicant’s specification. 
(b)	At pages 9-10, with respect to claims 2-4, 6-8, 10-12, 14-16, and 18-22, Applicant argues that the claims are allowable at least for the reasons previously argued with respect to claims 1, 9, and 17 in light of their respective dependencies therefrom.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a) above, and also for the respective reasons set forth in the rejections of claims 2-4, 6-8, 10-12, 14-16, and 18-22 under 35 USC §101 above.

(c)	At pages 10-11, with respect to the rejection of independent claim 1 under 35 USC §103, Applicant argues that Ting does not disclose a probability function applied to the determination of whether to update the counter in any of three scenarios. Applicant argues that the probabilistic execution is to determine whether to change the key and not to “determine whether to increase the count.”
	As to (c), Applicant’s arguments have been fully considered, but are not persuasive. The claim does not limit the functions used or what probabilities they use. As such, the claim does not prohibit probabilistic functions which always determine to increase the count. As in Ting, the probabilistic function is tied to both the incrementing operation and updating the bin label. Both actions depend on the probability being determined. Thus, Ting determines whether to update the count along with the bin label or whether to update the count without also updating the bin label. 
	Regardless, the feature has been also rendered obvious by the addition of Patel as set forth above which more specifically determines whether or not to update a count value based on a probabilistic function. 

(d)	At page 11, with respect to the rejections of independent claims 9 and 17 under 35 USC §103, Applicant argues that the claims recite similar features to that of claim 1 and are therefore allowable for at least the reasons previously argued with respect to claim 1.
	As to (d), Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons previously set forth in (c) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 9 and 17 above.

(e)	At page 11, with respect to the rejections of dependent claims 2-4, 6-8, 10-12, 14-16, and 18-22 under 35 USC §103, Applicant argues that the claims depend from claims 1, 9, and 17 and are therefore allowable for at least the reasons previously argued thereto.
	As to (e), Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons previously set forth in (c)-(d) above with respect to claims 1, 9, and 17, and also for the respective reasons set forth in the rejections of claims 2-4, 6-8, 10-12, 14-16, and 18-22 above. It is noted that claims 5 and 13 are cancelled and thus Applicant’s arguments thereto are moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goyal et al. (Approximate Scalable Bounded Space Sketch for Large Data NLP. 2011. Proceedings of the 2011 Conference on Empirical Methods in Natural Language Processing, pp 250–261) discloses obtaining a value (Pg. 252, Left Col. Lines 31-37, Right col. Lines 34-40, A data value ‘x’ is obtained in an input stream); determining a count associated with the value from a count-min sketch data structure (Pg. 252, Right Col. Lines 34-40, A count “                        
                            
                                
                                    c
                                
                                ^
                            
                            +
                            c
                        
                    ” determined from count data obtained from the count-min (CM) sketch for the value.); determining that the count exceeds a threshold count and updating a count for the value in the CM sketch based thereon (Pg. 252, Right Col. Lines 34-44, The count is compared to a threshold indicated by sketch[k,hk(x)] by determining the max value of the two. If the count “                        
                            
                                
                                    c
                                
                                ^
                            
                            +
                            c
                        
                    ” is greater than the threshold sketch[k,hk(x)], i.e. is the max of the two, then the current count value stored for sketch[k,hk(x)] is incremented to the value “                        
                            
                                
                                    c
                                
                                ^
                            
                            +
                            c
                        
                    ”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167